DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010270898.X, on April 8, 2020.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is an International Application No. PCT/CN2021/079813, filed on March 9, 2021, which claims priority to Chinese Patent Application No. 201510741690, filed on November 4, 2015. 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on June 23, 2022, hereinafter “Reply”, after non-final rejection of March 24, 2022, hereinafter “Non-Final Rejection”.  Claims 1-18 and 20 have been amended, no claims have been added, and claim 19 has been cancelled.  Claims 1-18 and 20 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the drawings, the drawings objections of the Non-Final Rejection have been withdrawn.  
(2)	In view of the amendments to the claims, the claim objections of the Non-Final Rejection have been withdrawn.  
(3)	In view of the amendments to the claims, the claim interpretation of the Non-Final Rejection have been withdrawn.  
(4)	The remark on pp. 14-20 of the Reply has been fully considered but is not persuasive for the reasons below.
a)	On . pp. 14-15, the Reply states: “In an effort to advance prosecution and without conceding to the merits of the rejection, Applicant amended claims 1-18 and 20 and believes that amended claims 1-20 define the technical schemes and should be allowable under 35 U.S.C. § 101 for at least the following reasons: … In amended claim 1, the semiconductor memory training method is applied in the electronic device and the semiconductor memory training method in amended claim 1 is implemented by the one or more processors in the electronic device. … amended claim 1 solves a technical problem and achieves a technical effect, and amended claim 1 is not an abstract idea and should be allowable”.  The Reply has been fully considered but is not persuasive because the additional elements of using an electronic device and one or more processors to perform the steps in the limitations amount to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  Accordingly, claims 1-18 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  See further explanation in the rejections below in more details.
b)	On pp. 15-17, the Reply states: “Firstly, in amended claim 1, obtaining a stored historical training result of a semiconductor memory, wherein the stored historical training result comprises a historical expected delay value and a historical expected voltage. … But in Jeter, the data read by the averaging circuit from history buffer are the N entries of the calibrated delays and reference voltage values. Therefore, Jeter does not disclose the distinguishing technical feature 1.”  The argument has been fully considered but is not persuasive because claim 1, as currently presented, is taught by Jeter particularly in FIGs. 3-4 and col. 7, lines 35-47, which states: “FIG. 4 is a diagram illustrating one embodiment of a history buffer 213. In the embodiment shown, history buffer includes N entries [stored historical training result], … the calibration circuit may write the calibrated delay [historical expected delay value] and reference voltage values [historical expected voltage] into an entry of history buffer 213” for the calibration of the memory 158 [semiconductor memory].
c)	On p. 17, the Reply states: “In amended claim 1, the current training voltage range is set to comprise the historical expected voltage, and the historical expected voltage is a single value, so the current training voltage range cannot be considered to include a number of the most recent N calibrated reference voltage values. Therefore, Jeter does not disclose the distinguishing technical feature 2.”  The argument has been fully considered but is not persuasive because the limitation of the current training voltage range comprising the historical expected voltage is considered to include a number of the most recent N calibrated reference voltage values [historical expected voltage] that are stored in the history buffer of Jeter, where the historical expected voltage can be one of the most recent N calibrated reference voltage values.  Note that the claim does not recite that the current training voltage range comprising only a single value of the historical expected voltage as argue.  
d)	On pp. 18-19, the Reply states: “In amended claim 1, the delay threshold is set to be less than or equal to the historical expected delay value. No threshold is set in Heffner, so the above opinion of the examiner cannot be drawn from Heffner. Therefore, Jeter does not disclose the distinguishing technical feature 2.”  The argument has been fully considered but is not persuasive because the limitation of “setting a delay threshold, the delay threshold being less than or equal to the historical expected delay value” is taught by Heffner in col. 1, line 66 to col. 2, line 6, which states: “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored. Further, the minimum and maximum comparison and storage means compares each subsequent instantaneous skew that is measured with the stored minimum and maximum values, replacing the appropriate one when a new minimum or maximum is detected”.  Thus, Heffner in fact teaches a delay threshold, which is considered to be equal to a minimum value of skew [delay], to which an instantaneous skew is compared, and a historical expected delay value, which is considered to be the minimum value of skew [delay] formed up to [historical] a point in the skew [delay] test.
e)	On p. 19, the Reply states: “Jeter is directed to calibration of signals conveyed in memory subsystems, while Heffner relates to a circuit for determining the maximum, minimum and average skew of a magnetic tape transport system. Thus, it is difficult for one of ordinary skill in the art to combine Heffner to Jeter. And one of ordinary skill in the art cannot obtain the "perform the memory calibration of the memory 158 [semiconductor memory] and set the values of the delay for the memory 158 of Jeter using the instantaneous skew". Therefore, Jeter does not disclose the distinguishing technical feature 3.”  The argument has been fully considered but is not persuasive because the limitation of “obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage” is taught, not singly by Jeter but rather, by a combination of Jeter in view of Heffner at least in FIGs. 3-5 and col. 1, lines 45-48, col. 5, lines 47-50, and col. 8, lines 34-40, of Jeter and col. 1, line 66 to col. 2, line 6, and col. 7, lines 22-26, of Heffner, as described in more details in the corresponding sections of the claim analysis below.  Further, one of ordinary skill in the art would be able to combine the teachings to perform the memory calibration of the memory and set the values of the delay for the memory of Jeter using the instantaneous skew compared with the minimum value of skew of Heffner in the signal paths of the memory that are subject to the inter-lane skew among the data bits in order to possibly minimize or correct the skew when the skew is accurately measured since systems of Jeter and Heffner are both directed to storage systems and are both related to timing circuits.
f)	On p. 20, the Reply states: “Fourthly, "The instantaneous skew is also coupled to a min/max comparison and storage arrangement where it is compared with previously stored minimum and maximum skew values, replacing the appropriate one in a storage register if it is found to be a new extreme" in Heffner is to compare the measured instantaneous skew with previously stored minimum and maximum skew values, while amended claim 1 is to compare the set delay threshold with the obtained current minimum delay value for the semiconductor memory under the historical expected voltage. The technical solution of Heffner is completely different from the technical solution of amended claim 1. Therefore, Jeter does not disclose the distinguishing technical feature 4.”  The argument has been fully considered but is not persuasive because the limitation of “setting a delay threshold, the delay threshold being less than or equal to the historical expected delay value” is taught by Heffner in col. 1, line 66 to col. 2, line 6, as previously explained and also in more details in the corresponding sections of the claim analysis below.
g)	On p. 20, the argument of claims 18 and 20, which recite similar features as claim 1, has been fully considered but is not persuasive due to the reasons stated above in the rejection of claim 1.
h)	On p. 20, the argument of dependent claims 2-17 has been fully considered but is not persuasive because the dependent claims are rejected as dependent on and do not cure the deficiency of the independent claim 1.  
(5)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply.  Refer to the corresponding sections of the claim analysis below for details.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites a semiconductor memory training method of obtaining a stored historical training result of a semiconductor memory, the stored historical training result comprising a historical expected delay value and a historical expected voltage; setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage; obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold. 
The limitation of setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage contains evaluation concepts that can be performed in the human mind or by a human using a pen and paper.  Similarly, the limitation of using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold also contains evaluation and judgment concepts that can be performed in the human mind or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts that can be performed in the human mind or by a human using a pen and paper, then the claim limitation falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because of the following reasons.  In particular, the limitation of obtaining a stored historical training result of a semiconductor memory, the stored historical training result comprising a historical expected delay value and a historical expected voltage, as drafted, is a process that, under its broadest reasonable interpretation, amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because obtaining a stored historical training result is mere data gathering as an act of obtaining data itself.  In addition, the limitation of obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold, as drafted, is a process that, under its broadest reasonable interpretation, amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because obtaining a current minimum delay value is mere data gathering as an act of obtaining data itself.  Also in particular, the claim recites additional elements of an electronic device and one or more processors in the electronic device for applying a semiconductor memory training method and implementing the method comprising the limitations above.  The electronic device and the one or more processors in the electronic device in all the limitations above, when considered separately and in combination, do not add significantly more (also known as an “inventive concept”) to the exception because they are generic computing elements that are used to perform generic computer functions for the abstract idea of the limitations above.  Accordingly, the limitation of obtaining a stored historical training result as an insignificant extra-solution activity and the limitation of obtaining a current minimum delay value as an insignificant extra-solution activity, and the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device and one or more processors to perform the steps in the limitations above amount to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  In addition, as for the limitation of obtaining a stored historical training result as an insignificant extra-solution activity and the limitation of obtaining a current minimum delay value as an insignificant extra-solution activity added to a judicial exception explained above since obtaining result and value is mere data gathering as an act of obtaining data itself, the limitation is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(d)(II)).  The claim is not patent eligible.  

Regarding claims 2-17, the claims are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.

Further regarding claim 2, the claim recites the limitation of determining the historical minimum delay value, which contains an evaluation concept that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Furthermore, the claim recites the limitation of successively obtaining a historical minimum delay value, which amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because obtaining a historical minimum delay value is mere data gathering as an act of obtaining data itself.  The claim recites additional elements of storing the historical expected delay value and the historical expected voltage, which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim also recites additional elements of the semiconductor memory has a plurality of reference voltages.  The semiconductor memory is a generic computing element that is used to perform generic computer functions for the abstract idea of the limitations above, and when considered separately and in combination, it does not add significantly more (also known as an “inventive concept”) to the exception.  Furthermore, because the additional elements are recited in such general terms, all it really does is apply the abstract idea to a technological environment (e.g., reference voltages).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional elements do not meaningfully limit the claim to amount to significantly more than the judicial exception.  In addition, as for the limitation of successively obtaining a historical minimum delay value as an insignificant extra-solution activity added to a judicial exception explained above, the limitation is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as storing and retrieving information in memory (see MPEP 2106.05(d)(II)).  

Further regarding claim 3, the claim recites the claim recites the limitation of determining the historical minimum delay value, which contains an evaluation concept that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim recites additional elements of storing the historical expected delay value and the historical expected voltage, which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Further regarding claim 4, the claim recites the limitation of determining the current minimum delay value, which contains an evaluation concept that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Furthermore, the claim recites the limitation of obtaining a current minimum delay value, which amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because obtaining a current minimum delay value is mere data gathering as an act of obtaining data itself.

Further regarding claim 5, the claim recites the limitations of determining an interval and using a current minimum delay value, which contain evaluation and judgment concepts that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Furthermore, the claim recites the limitation of storing the current expected delay value and a reference voltage, which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Further regarding claim 6, the claim recites the limitations of searching for, in the first target search interval, a maximum value and using the stored historical training result, which contain observation and evaluation concepts that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Further regarding claim 7, the claim recites the limitations of determining the current minimum delay value, which contains an evaluation concept that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Furthermore, the claim recites the limitation of successively obtaining a current minimum delay value, which amounts to mere data gathering, which is a form of an insignificant extra-solution activity added to a judicial exception because obtaining a current minimum delay value is mere data gathering as an act of obtaining data itself.

Further regarding claim 8, the claim recites the limitations of determining the current minimum delay value, which contains an evaluation concept that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Further regarding claim 9, the claim recites the limitations of determining an interval and using a current minimum delay value, which contain evaluation and judgment concepts that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Furthermore, the claim recites the limitation of storing the current expected delay value and a reference voltage, which do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Further regarding claim 10, the claim recites the limitations of searching for, in the second target search interval, a maximum value and using the stored historical training result, which contain observation and evaluation concepts that can be performed in the human mind or by a human using a pen and paper, and thus would fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Further regarding claims 11-17, the claims recite the limitations that are substantially similar to the limitations of claims 4-10 and thus are also rejected for the same reasons as set forth for those claims 4-10 above.

Claim 18 recites a semiconductor memory training apparatus for carrying out the same steps in claim 1.  Accordingly, claim 18 is also rejected for the same reasons as set forth for those in claim 1 above.

Further, claim 18 recites additional elements of a storage apparatus, configured to store one or more programs; when the one or more programs are executed by the one or more processors, the one or more processors implement the same steps in the limitations above of claim 1.  The additional elements are merely computer programs that are executed by a processor, which is a generic computing element that is used to perform generic computer functions for the abstract idea of the limitations above, and when considered separately and in combination, the additional elements do not add significantly more (also known as an “inventive concept”) to the exception.  Furthermore, because the additional elements are recited in such general terms, all the elements really do is apply the abstract idea to a technological environment (e.g., stored historical training result).  However, that is not sufficient in this case because of the generalness of the claim.  Thus, the additional elements do not meaningfully limit the claim to amount to significantly more than the judicial exception.

Claim 20 recites a non-transitory computer-readable storage medium, having computer programs stored thereon that, when the computer programs are executed by processors, for carrying out the same steps in claim 1.  Accordingly, claim 20 is also rejected for the same reasons as set forth for those in claim 1 above.

Claims 1-18 and 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeter et al. (US 9,666,264 B1), hereinafter “Jeter”, in view of Heffner (US 3,800,280 A), hereinafter “Heffner”.

Regarding claim 1, Jeter teaches:
A semiconductor memory training method, applied in an electronic device and being implemented by one or more processors in the electronic device, comprising:  (FIGs. 1-4; col. 3, lines 50-61, “IC 10 [electronic device] in the embodiment shown includes at least one processor core 105”, col. 5, lines 4-8, “memory controller 12 in the embodiment shown includes calibration control unit 21, which may perform various functions, including conducting various embodiments of a calibration method discussed below”)
obtaining a stored historical training result of a semiconductor memory, the stored historical training result comprising a historical expected delay value and a historical expected voltage;  (FIGs. 3-4; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 7, lines 35-47, “FIG. 4 is a diagram illustrating one embodiment of a history buffer 213. In the embodiment shown, history buffer includes N entries [stored historical training result], … the calibration circuit may write the calibrated delay [historical expected delay value] and reference voltage values [historical expected voltage] into an entry of history buffer 213. … After the writing of the newest calibrated values, the averaging circuit may read data from history buffer 213”)
setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage;  (FIGs. 3-5; col. 6, lines 4-6, “Based on the calibration, calibration control unit 21 may set the reference voltage at reference voltage generator 35 using the signal RefVCtrl”; col. 8, lines 34-40, “the reference voltage value may be set to the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”; a current training voltage range is considered to include a number of the most recent N calibrated reference voltage values [historical expected voltage] that are stored in the history buffer)
obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and  
using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  

Jeter does not teach setting a delay threshold and a current training voltage range, the delay threshold being less than or equal to the historical expected delay value, the current training voltage range comprising the historical expected voltage; obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  

However, Jeter in view of Heffner teaches:
setting a delay threshold, the delay threshold being less than or equal to the historical expected delay value; (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored. Further, the minimum and maximum comparison and storage means compares each subsequent instantaneous skew that is measured with the stored minimum and maximum values, replacing the appropriate one when a new minimum or maximum is detected”; a delay threshold is considered to be equal to a minimum value of skew [delay] that is stored in a storage means, to which an instantaneous skew is compared; a historical expected delay value is considered to be the minimum value of skew [delay] formed up to [historical] a point in the skew [delay] test) 
obtaining a current minimum delay value for the semiconductor memory under the historical expected voltage; and  (Jeter: FIGs. 3-5; col. 1, lines 45-48, “Following the performance of a calibration, the values of the delay and the reference voltage may be set”; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 8, lines 34-40, “the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”) (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored”; col. 7, lines 22-26, “After both the reference and test bit are IN, the LEAD OR LAG OPERATION is stopped (block 53) and the MIN/MAX COMPARISIONS are made (block 54) to determine whether the instantaneous skew [current minimum delay value] represents a new minimum or maximum skew level”) (Jeter teaches a method of a memory calibration of a memory 158 [semiconductor memory] in signal paths for conveying data bits between a memory controller 12 and the memory 158 [semiconductor memory], where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present among the data bits, and Heffner teaches a method of measuring and comparing an instantaneous skew [current minimum delay value] to a minimum value of skew [delay] formed up to [historical] a point in a skew [delay] test; thus, one of ordinary skill in the art would be able to combine the teachings to perform the memory calibration of the memory 158 [semiconductor memory] and set the values of the delay for the memory 158 of Jeter using the instantaneous skew [current minimum delay value] compared with the minimum value of skew [delay] of Heffner in the signal paths of the memory that are subject to the inter-lane skew among the data bits in order to possibly minimize or correct the skew when the skew is accurately measured)
using the stored historical training result as a current training result of the semiconductor memory, when the current minimum delay value for the semiconductor memory under the historical expected voltage is no less than the delay threshold.  (Jeter: FIGs. 3-5; col. 1, lines 45-48, “Following the performance of a calibration, the values of the delay and the reference voltage may be set”; col. 5, lines 47-50, “the signal paths for conveying bits between memory controller 12 and memory 158 [semiconductor memory] may each be subject to their own unique delays, and thus some inter-lane skew may be present among the data bits”; col. 8, lines 34-40, “the average of the most recent N calibrated reference voltage values [historical expected voltage] … Operation using these average values may continue until the next calibration interval (block 530)”) (Heffner: col. 1, line 66 to col. 2, line 6, “The instantaneous skew [current minimum delay value] is also coupled to minimum and maximum comparison and storage means where the minimum and maximum values of skew formed up to that point in the skew test are stored. Further, the minimum and maximum comparison and storage means compares each subsequent instantaneous skew that is measured with the stored minimum and maximum values, replacing the appropriate one when a new minimum or maximum is detected”; col. 7, lines 22-26, “After both the reference and test bit are IN, the LEAD OR LAG OPERATION is stopped (block 53) and the MIN/MAX COMPARISIONS are made (block 54) to determine whether the instantaneous skew [current minimum delay value] represents a new minimum or maximum skew level”; the delay threshold is considered to be equal to a minimum value of skew [delay] that is stored in a storage, to which an instantaneous skew is compared; the stored historical training result is considered to include the minimum and maximum values of skew formed up to a point in the skew test that are stored in the storage; note that the MIN/MAX COMPARISIONS are made (block 54) to determine whether the instantaneous skew [current minimum delay value] represents a new minimum skew level by comparing the instantaneous skew [current minimum delay value] to the minimum value of skew [delay] that is stored in the storage; this means that the instantaneous skew [current minimum delay value] represents the new minimum skew level when the instantaneous skew [current minimum delay value] is less than the stored minimum value of skew [delay]; so, if the instantaneous skew [current minimum delay value] does not represent the new minimum skew level, then the instantaneous skew [current minimum delay value] must be no less than the stored minimum value of skew [delay]; in such a case, the stored historical training result that includes the minimum and maximum values of skew formed up to a point in the skew test is not updated and thus would be used as a current training result for determination of the next instantaneous skew) (Jeter teaches a method of a memory calibration of a memory 158 [semiconductor memory] in signal paths for conveying data bits between a memory controller 12 and the memory 158 [semiconductor memory], where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present among the data bits, and Heffner teaches a method of measuring and comparing an instantaneous skew [current minimum delay value] to a minimum value of skew [delay] formed up to [historical] a point in a skew [delay] test; thus, one of ordinary skill in the art would be able to combine the teachings to perform the memory calibration of the memory 158 [semiconductor memory] and set the values of the delay for the memory 158 of Jeter using the instantaneous skew [current minimum delay value] compared with the minimum value of skew [delay] of Heffner in the signal paths of the memory that are subject to the inter-lane skew among the data bits in order to possibly minimize or correct the skew when the skew is accurately measured)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeter to incorporate the teachings of Heffner to provide as apparatus of Jeter having a method of a memory calibration of a memory in signal paths for conveying data bits between a memory controller and the memory, where each of the paths may be subject to its own unique delays and thus some inter-lane skew may be present among the data bits, with a circuit of Heffner having a method of measuring and comparing an instantaneous skew to a minimum value of skew formed up to a point in a skew test.  Doing so with the apparatus of Jeter would minimize or correct the skew when the skew is accurately measured.  (Heffner, col. 1, lines 44-45)

Further regarding claim 1, the claim is a method claim and recites contingent limitations (e.g., see “when”).  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Regarding claims 18 and 20, the claimed apparatus and the claimed medium comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 18, Jeter further teaches:
one or more processors; and (FIG. 1; col. 3, lines 60-62, “IC 10 in the embodiment shown includes at least one processor core 105, although multiple instances of the same may be present”)
a storage apparatus, configured to store one or more programs;  (FIG. 1; col. 3, lines 56-67, “IC 10 is coupled to a memory 158 [storage apparatus] … Processor core 105 is configured to execute software instructions [programs], including those of operating system (OS) 105. The instructions of OS 105 may, when executed, cause various system management functions to be performed, such as memory allocation, performance state changes, and so forth”)
when the one or more programs are executed by the one or more processors, the one or more processors implement.  (FIG. 1; col. 3, lines 56-67, “IC 10 is coupled to a memory 158 … Processor core 105 is configured to execute software instructions [programs], including those of operating system (OS) 105. The instructions of OS 105 may, when executed, cause various system management functions to be performed, such as memory allocation, performance state changes, and so forth”)

Further regarding claim 20, Jeter further teaches:
A non-transitory computer-readable storage medium, having computer programs stored thereon that, when the computer programs are executed by processors, the processors implement.  (FIG. 1; col. 3, lines 56-67, “IC 10 is coupled to a memory 158 [non-transitory computer-readable storage medium] … Processor core 105 is configured to execute software instructions [computer programs], including those of operating system (OS) 105. The instructions of OS 105 may, when executed, cause various system management functions to be performed, such as memory allocation, performance state changes, and so forth”)

Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 101 rejections above are resolved to put the application in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/NANCI N WONG/Primary Examiner, Art Unit 2136